To the Honorable Senate of the Commonwealth of Massachusetts :
We, the Justices of the Supreme Judicial Court, having received the questions contained in your order of June 2, 1911, a copy of which is hereto annexed, respectfully answer as follows:
It is a familiar rule of law in this Commonwealth that the Legislature may authorize a board of public officers in a city or town to permit and license, as a matter of local administration, any act or proceeding, such as is referred to in these questions, that the Legislature itself could authorize or license by the *630enactment of a statute. Brodline v. Revere, 182 Mass. 598. Sprague v. Dorr, 185 Mass. 10, 11. Commonwealth v. Crowninshield, 187 Mass. 221, 225. Commonwealth v. Sisson, 189 Mass. 247, 252. Welch v. Swasey, 193 Mass. 364, 375, 376. Sprague v. Minon, 195 Mass. 581, 583. Commonwealth v. Kingsbury, 199 Mass. 542, 546. Wyeth v. Cambridge Board of Health, 200 Mass. 474, 481. Codman v. Crocker, 203 Mass. 146, 155. Commonwealth v. Maletsky, 203 Mass. 241, 247. Dewey v. Richardson, 206 Mass. 430, 433.
We think that a statute such as is mentioned in these questions would not be invalid as class legislation.
The law covering the matters to which these questions relate was very fully stated in an Opinion of the Justices communicated to the House of Representatives on April 17, 1911, ante, 603, which appears by your order to be before the Honorable Senate.-
It is elementary doctrine that such an amendment as is proposed, providing that the damages to persons injured in their property shall be paid by the grantees of the permit, who are private parties, would not secure compensation to such persons in the manner required by the Constitution and as to them, in reference to damages to which they might be entitled under the Constitution, would render the statute invalid. It is equally elementary law that cities and towns are not liable in damages to persons for injuries received from unsafe conditions, while travelling on a highway, unless there is a statute imposing a liability for such conditions.
Without determining whether, in view of numerous decisions of this court and published Opinions of the Justices, the questions submitted to us are of a kind that ought to be answered as “ important questions of law ” within the meaning of the Constitution, we give this opinion, and we do not deem it necessary to answer more particularly.
Marcus P. Knowlton.
James M. Morton.
John W. Hammond.
William Caleb Loring.
Henry K. Braley.
Henry N. Sheldon.
Arthur Prentice Rugg.